EXHIBIT 10.3

 

AMENDMENT 1 TO RECEIVABLES PURCHASE AGREEMENT

 

AMENDMENT 1, dated as of September 29, 2004 to the Receivables Purchase
Agreement, dated as of April 24, 2003, as amended to date (the “Receivables
Agreement”), among SPX RECEIVABLES, LLC, a Delaware limited liability company
(the “Seller”), SPX CORPORATION, a Delaware corporation (the “Collection
Agent”), ATLANTIC ASSET SECURITIZATION CORP., a Delaware corporation (the
“Issuer”), and CALYON NEW YORK BRANCH, as successor in interest to Credit
Lyonnais, a French banking corporation acting through its New York Branch
(“Calyon”), individually and as agent (the “Agent”) for the Investors and the
Banks.

 

RECITALS

 

WHEREAS, the Seller, the Collection Agent, the Issuer and the Agent have agreed
subject to the terms and conditions of this Amendment, to amend the Receivables
Agreement as hereinafter set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Defined Terms. Capitalized terms, unless otherwise defined or modified
herein, shall have the meanings assigned thereto in the Receivables Agreement.

 

2. Amendment of Receivables Agreement. The Receivables Agreement and all
documents entered into in connection therewith are hereby amended as follows:

 

(a) Section 1.09 of the Receivables Agreement is amended and restated as
follows:

 

Section 1.09 Security Interest.

 

As collateral security for the performance by the Seller of all the terms,
covenants and agreements on the part of the Seller (whether as Seller or
otherwise) to be performed under this Agreement or any Transaction Document
delivered to the Agent in connection with this Agreement in accordance with the
terms thereof, including the punctual payment when due of all obligations of the
Seller hereunder or thereunder, whether for indemnification payments, fees,
expenses or otherwise, the Seller hereby assigns to the Agent for its benefit
and the ratable benefit of



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

the Investors and the Banks, and hereby grants to the Agent for its benefit and
the ratable benefit of the Investors and the Banks, a security interest in, all
of the Seller’s right, title and interest in, to and under (but none of the
Seller’s obligations under) all of the following, whether now or hereafter
existing or arising:

 

(a) all of the rights and remedies of the Seller under the Purchase and
Contribution Agreement (other than rights and remedies relating solely to any of
the Factored Receivables), including, without limitation, (i) all rights of the
Seller to receive monies due or to become due under or pursuant to the Purchase
and Contribution Agreement (other than with respect to or on account of any of
the Factored Receivables), (ii) all security interests and property subject
thereto from time to time which purports to secure payment of monies due or to
become due under or pursuant to the Purchase and Contribution Agreement (other
than with respect to or on account of any of the Factored Receivables), (iii)
all rights of the Seller to receive proceeds of any insurance, indemnity or
warranty pursuant to the Purchase and Contribution Agreement (other than such
amounts relating to any of the Factored Receivables), (iv) all claims of the
Seller for damages arising out of or for breach of or default under the Purchase
and Contribution Agreement (except to the extent that such claims relate to any
Factored Receivables), and (v) all rights of the Seller to compel performance
and otherwise exercise all remedies thereunder (except to the extent that such
rights relate to any Factored Receivables),

 

(b) all Receivables, the Related Security with respect thereto and the
Collections, and all accounts, chattel paper, instruments, general intangibles
and other assets owned by the Seller and not otherwise purchased or scheduled to
be purchased under this Agreement, excluding, however, any Factored Receivables,
Factored Receivable Collections, Factored Receivable Related Security and other
assets of the Seller released from the lien and security interest hereof
pursuant to a Release Request,

 

(c) the Lock Box Accounts and, subject to the provisions of the Intercreditor
Agreement, all amounts on deposit therein and all

 

2



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

certificates and instruments, if any, from time to time evidencing any of the
foregoing, and

 

(d) to the extent not included in the foregoing, all proceeds of any and all of
the foregoing.

 

(b) Section 4.03(b)(iii) of the Receivables Agreement is amended and restated as
follows:

 

At the Agent’s request and at the Seller’s expense, the Seller and the
Collection Agent shall (x) assemble all of the documents, instruments and other
records (including, without limitation, computer tapes and disks) that evidence
or relate to the Pool Receivables and the related Contracts and Related
Security, or that are otherwise necessary or desirable to collect the Pool
Receivables and shall make the same available to the Agent at a place selected
by the Agent or its designees; it being agreed that the Seller will provide
copies of the aforementioned items to the extent such items also relate to any
Factored Receivable, (y) segregate all cash, checks and other instruments
received by it from time to time constituting Collections of Pool Receivables,
in a manner acceptable to the Agent and, (z) promptly upon receipt, remit all
such cash, checks and instruments constituting Collections of Pool Receivables,
duly endorsed or with duly executed instruments of transfer, to the Agent or its
designee.

 

(c) Section 4.05 of the Receivables Agreement is amended and restated as
follows:

 

Section 4.05 Further Actions Evidencing Purchases and Sales/Releases.

 

(a) Each of the Seller and the Originators agree from time to time, at its own
expense, promptly to execute and deliver all further instruments and documents,
and to take all further actions, that may be reasonably necessary or desirable,
or that the Agent may reasonably request, to perfect, protect or more fully
evidence the Receivable Interests purchased hereunder, or to enable the
Investors, the Banks or the Agent to exercise and enforce their respective
rights and remedies hereunder.

 

3



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

Without limiting the foregoing, the Seller or the Originators will, upon the
request of the Agent:

 

(i) execute and file such financing or continuation statements, or amendments
thereto, and such other instruments and documents, that may be reasonably
necessary or desirable, or that the Agent may reasonably request, to perfect,
protect or evidence such Receivable Interests;

 

(ii) following the occurrence of an Incipient Event of Termination or an Event
of Termination, deliver to the Agent and its assignee copies of all Contracts
relating to the Receivables and all records relating to such Contracts and the
Receivables, whether in hard copy or in magnetic tape or diskette format (which
if in magnetic tape or diskette format shall be compatible with the Agent’s or
its assignee’s computer equipment); and

 

(iii) after an Incipient Event of Termination or an Event of Termination, mark
conspicuously each invoice evidencing each Pool Receivable with a legend,
acceptable to the Agent, evidencing that Receivable Interests therein have been
sold.

 

(b) The Agent, the Investors and the Banks hereby agree from time to time, at
the expense of the Seller, promptly to execute and deliver all further
instruments and documents, and to take all further actions, that may be
reasonably necessary or desirable, or that the Seller or GE may reasonably
request, to perfect, protect or more fully evidence the sale of a Factored
Receivable, together with the Factored Receivable Related Security, purchased by
GE, or to enable GE to exercise and enforce its rights and remedies under the GE
Purchase Agreement or applicable law with respect to the Factored Receivables,
the Factored Receivable Related Security and the Factored Receivable
Collections. Without limiting the foregoing, the Agent will, upon the request of
the Seller or GE, and at the expense of the Seller:

 

(i) execute and file such financing or termination statements, or amendments
thereto, and such other instruments and documents, that may be reasonably
necessary or desirable, or that the Seller or

 

4



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

GE may reasonably request, to transfer such Factored Receivables and Factored
Receivable Related Security to GE and to release any Factored Receivables,
Factored Receivable Related Security and Factored Receivable Collections from
the security interest granted therein under this Agreement or any Transaction
Document, in each case, only to the extent such documents are prepared by the
Seller or GE and acceptable to the Agent, in its reasonable judgment; and

 

(ii) forward any Factored Receivable Collections to GE in accordance with, and
take such other actions as required by, the terms and conditions of the
Intercreditor Agreement.

 

(c) The Seller and the Originators authorize the Agent to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Pool Receivables, the Related Security, and the Collections with
respect thereto without the signature of the Seller where permitted by law.

 

(d) The Seller authorizes the Agent, after the occurrence and during the
continuation of an Event of Termination or Incipient Event of Termination, to
take any and all steps in the Seller’s name and on behalf of the Seller that are
necessary or desirable, in the determination of the Agent, to collect amounts
due under the Pool Receivables, including, without limitation, endorsing the
Seller’s name on checks and other instruments representing Collections of Pool
Receivables and enforcing the Pool Receivables and the Related Security.

 

(d) Section 4.08(f) of the Receivables Agreement is amended and restated as
follows:

 

If the Collection Agent is SPX or one of its Affiliates, the consolidated
balance sheet of SPX and its subsidiaries as of December 31, 2003, and the
related consolidated statements of income and retained earnings of SPX and its
Subsidiaries for the fiscal year ended December 31, 2003, copies of which have
been furnished to the Agent, fairly present, in all material respects, the
financial condition of SPX and its Subsidiaries as of such date and the results
of the operations of SPX and its Subsidiaries for the period ended on such date,
all in accordance with generally

 

5



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

accepted accounting principles consistently applied, and since the end of its
most recent fiscal year December 31, 2003, there has been no material adverse
change in the business, operations, property or financial condition of SPX that
could reasonably be expected to affect the value or collectibility of the
Receivables Interest.

 

(e) Exhibit I to the Receivables Agreement is amended as set forth below:

 

(1) The definition of “Collections” in Exhibit I is amended to add the following
at the end thereof:

 

“For the avoidance of doubt, the term “Collections” shall not include any
Factored Receivable Collections.

 

(2) The definition of “Dilution” in Exhibit I is amended to add the following at
the end thereof:

 

“Dilution” means, with respect to any Receivable other than any Defaulted
Receivable,(i) the aggregate net amount of any reductions or adjustments in the
Outstanding Balance of such Receivable as a result of any defective, rejected,
returned, repossessed or foreclosed goods or services or any rebate, sales
allowance, cash discount or other adjustment or setoff and also includes, but is
not limited to any reductions or adjustments as a result of, any charges or fees
paid to any collecting bank or financial institution in connection with the
collection of Receivables paid using a credit card and (ii) the aggregate amount
of any misapplied payments with respect to a Receivable, to the extent that such
amount has not been previously reimbursed, until such time as such amounts are
paid to the Agent.

 

(3) The definition of “Related Security” in Exhibit I is amended and restated as
follows:

 

“Related Security” means with respect to any Receivable:

 

6



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

(a) all of the Seller’s interest in any goods (including returned goods)
relating to any sale giving rise to such Receivable;

 

(b) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements authorized by an Obligor describing any collateral securing such
Receivable;

 

(c) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise;

 

(d) all instruments, chattel paper and general intangibles evidencing or related
to such Receivable; and

 

(e) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) to the extent relating to
such Receivable and the related Obligor.

 

(4) The definition of “Receivable” in Exhibit I is amended and restated as
follows:

 

“Receivable” means the indebtedness of any Obligor resulting from the provision
or sale of goods or services by an Originator under a Contract, and includes the
right to payment of any interest or finance charges and other obligations of
such Obligor with respect thereto that has been acquired by the Seller by
purchase or by capital contribution pursuant to the Purchase and Contribution
Agreement; provided that the term “Receivable” does not include any Factored
Receivables.

 

7



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

(5) The definition of “SPX Credit Agreement” in Exhibit I is amended and
restated as follows

 

“SPX Credit Agreement” means the Seventh Amended and Restated Credit Agreement,
dated as of October 6, 1998, as amended and restated as of February 12, 2004,
among SPX Corporation, the Bank of Nova Scotia as syndication agent, Bank of
America, N.A., Bank One, N.A., and Wachovia Bank N.A. as documentation agents,
JPMorgan Chase Bank, as Administrative Agent, J.P. Morgan Securities Inc., as
Sole Lead Arranger and Sole Bookrunner, and the other borrowers and lenders
party thereto.

 

(6) The definition of “Transaction Documents” in Exhibit I is amended and
restated as follows:

 

“Transaction Document” means any of the Agreement, the Fee Agreement, the
Purchase and Contribution Agreement, the GE Purchase Agreement and all other
agreements executed by SPX or its Subsidiaries and delivered to the Agent
related hereto or thereto identified on the Schedule of Closing Documents and
such other documents that are designated by agreement of the parties as
“Transaction Documents.”

 

(7) The following terms are included in Exhibit I to the Receivables Agreement:

 

“Factored Receivable” means the indebtedness of any Obligor resulting from the
provision or sale of goods or services by an Originator under a Contract, and
includes the right to payment of any interest or finance charges and other
obligations of such Obligor with respect thereto that has been acquired by the
Seller, either by purchase or by capital contribution pursuant to the Purchase
and Contribution Agreement, and that:

 

(a) is sold to GE pursuant to the GE Purchase Agreement; and

 

8



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

(b) is identified on a Release Request that has been acknowledged by the Agent,
in writing.

 

“Factored Receivable Collections” means, with respect to any Factored
Receivable, (a) all funds which are received by the Agent, Seller, the
Collection Agent or GE in payment of any amounts owed in respect of such
Factored Receivable (including, without limitation, purchase price, finance
charges, interest and all other charges), or applied to amounts owed in respect
of such Factored Receivable (including, without limitation, insurance payments
and net proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other party directly or
indirectly liable for the payment of such Factored Receivable and available to
be applied thereon), and (b) all other cash proceeds of such Factored
Receivable.

 

“Factored Receivable Designation Date” means with respect to any Fiscal Quarter,
the three (3) Business Day prior to the end of the third Fiscal Month of such
Fiscal Quarter:

 

“Factored Receivable Quarterly Limit” means with respect to any Fiscal Quarter
and the related Factored Receivable Designation Date, the maximum Outstanding
Balance of the Receivables to be designated as Factored Receivables, which shall
mean:

 

(a) with respect to Receivables other than Receivables relating to Progress
Payment Equipment originated by Waukesha and Marley, 20% of the aggregate
Outstanding Balance of the such Receivables as of such date; and

 

(b) with respect to Receivables relating to Progress Payment Equipment
originated by Waukesha or Marley, 100% of the Outstanding Balance of such
Receivables.

 

“Factored Receivable Related Security” means with respect to any Factored
Receivable:

 

9



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

(a) all of the Seller’s interest in any goods (including returned goods)
relating to any sale giving rise to such Factored Receivable;

 

(b) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Factored Receivable, whether pursuant
to the Contract related to such Factored Receivable or otherwise, together with
all financing statements authorized by an Obligor describing any collateral
securing such Factored Receivable;

 

(c) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Factored
Receivable whether pursuant to the Contract related to such Factored Receivable
or otherwise;

 

(d) all instruments, chattel paper, and general intangibles evidencing or
related to such Factored Receivable; and

 

(e) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) to the extent relating to
such Factored Receivable and the related Obligor.

 

“Fiscal Quarter” means the corresponding fiscal quarter as shown on the fiscal
calendar attached hereto as Annex H, as the same may be updated from time to
time by SPX by written notice from SPX to Agent.

 

“GE” means GE Capital Commercial Services, Inc., a North Carolina corporation,
and its successors and assigns, or any other subsidiary or affiliate of General
Electric Company.

 

10



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

“GE Purchase Agreement” means and shall collectively refer to (a) the
Receivables Purchase Agreement, dated December 30, 2003, as amended pursuant to
Amendment No. 1, dated April 1, 2004, Amendment No. 2, dated June 30, 2004 and
Amendment No. 3 dated the date of Amendment No. 1 to this Agreement, and the
related Servicing Agreement, dated December 30, 2003, each of which is among
SPX, the Originators, GE and the other parties thereto, and (b) any Receivables
Purchase Agreements and related Servicing Agreements entered into from time to
time by the Seller, GE and others providing for the purchase and sale of
Factored Receivables of the Seller, in each case, in the form delivered to the
Agent pursuant to Section 3 hereof (other than provisions relating to pricing
and related information) and together with all related documents, as the same
may be amended, supplemented, restated or otherwise modified from time to time
with the consent of the Agent, which consent shall not be unreasonably withheld.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
September 29, 2004, among the Seller, GE, the Agent, on behalf of the Investors
and the Banks, the Originators, and the other parties thereto, as it may be
amended, supplemented, restated or otherwise amended from time to time.

 

“Release Request” means (i) a request from the Seller to the Agent for the
release of its lien and security interest in identified Receivables, including
the pro forma recalculation of the Receivables Interest, substantially in the
form of Annex J hereto or (ii) the Release of Lien by Secured Party and
Authorization to File UCC Amendments, executed by Calyon New York Branch in its
capacity as Agent as of June 30, 2004.

 

(f) Exhibit III to the Receivables Agreement is amended as follows:

 

(1) Clause (e) is amended and restated as follows:

 

11



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

The balance sheet of SPX and its Subsidiaries as at the end of its most recent
fiscal year, and the related statements of income and retained earnings of SPX
and its Subsidiaries for such fiscal year, copies of which have been furnished
to the Agent, fairly present in all material respects the financial condition of
SPX and its Subsidiaries as at such date and the results of the operations of
each of SPX and its Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied,
and since the end of its most recent fiscal year there has been no material
adverse change in the business, operations, property or financial or other
condition of SPX and its Subsidiaries that could reasonably be expected to
affect the value or collectibility of the Receivable Interest. The opening pro
forma balance sheet of the Seller as at August 31, 2004, giving effect to the
initial purchase to be made under the Agreement, a copy of which has been
furnished to Agent, fairly presents in all material respects the financial
condition of the Seller as at such date, in accordance with generally accepted
accounting principles (except that no footnote disclosures are required to be
furnished), and since the formation of the Seller, there has been no material
adverse change in the business, operations, property or financial or other
condition of the Seller that could reasonably be expected to affect the value or
collectibility of the Receivable Interest.

 

(2) Clause (h) is amended to add the following to last sentence thereof:

 

and those filed by GE relating to any Factored Receivables, Factored Receivable
Collections and Factored Receivable Related Security.

 

(3) The following is added as clause (p) thereto:

 

(p) With respect to any Factored Receivable Designation Date, the aggregate
Outstanding Balances of all Receivables to be designated as Factored Receivables
on such Factored

 

12



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

Receivables Designation Date will not exceed the Factored Receivables Quarterly
Limit for such date.

 

(g) Exhibit IV to the Receivables Agreement is amended as follows:

 

(1) Clause (d) is amended to add the following to the last sentence thereof:

 

or except as provided for under the GE Purchase Agreement.

 

(2) Clause (g) is amended to add the following to the end thereof:

 

or a change relating to Factored Receivables.

 

(3) Clause (i) is amended to add the following to the last sentence thereof:

 

and Factored Receivable Collections.

 

(4) Clause (l) is amended as follows:

 

(i) to add the following to the end of subclause (xii) thereof:

 

and except as contemplated by the GE Purchase Agreement to the extent permitted
by the Agreement.

 

(ii) to add the following to the end of subclause (xiii) thereof:

 

, as modified by the opinion or opinions delivered pursuant to Section 3(f) of
Amendment No. 1 to the Receivables Agreement.

 

(iii) to add the following to the end of the first sentence of subclause (xiv)
thereof:

 

except for Factored Receivable Collections or other funds owed to GE under the
GE Purchase Agreement.

 

(iv) to add the following to the end of subclause (xix) thereof:

 

or the GE Purchase Agreement.

 

13



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

(5) Clause (n) is amended to add the following to the end of the first sentence
thereof:

 

or the GE Purchase Agreement.

 

(6) Clause (q) is amended to add the following to the end thereof:

 

or the GE Purchase Agreement.

 

(h) Exhibit V to the Receivables Agreement is amended as follows:

 

(1) Clause (c) is amended and restated as follows:

 

Any representation or warranty made or deemed made by the Collection Agent or
any Affiliate thereof in its capacity as the Collection Agent (or any of their
respective officers) under or in connection with the Agreement or any other
Transaction Document (other than the GE Purchase Agreement) or any information
or report taken as a whole delivered by the Collection Agent or any Affiliate
thereof in its capacity as the Collection Agent pursuant to the Agreement or any
other Transaction Document (other than the GE Purchase Agreement) shall prove to
have been incorrect or untrue in any material respect when made or deemed made
or delivered; or

 

(2) Clause (d) is amended and restated as follows:

 

Any representation or warranty made or deemed to be made by the Seller under or
in connection with the Agreement or any other Transaction Document (other than
the GE Purchase Agreement) or any information or report taken as a whole
delivered by the Seller shall prove to have been incorrect or untrue when made
or deemed made or delivered; or

 

(3) Clause (e) is amended and restated as follows:

 

The Seller or any of the Originators shall fail to perform or observe in any
material respect any term, covenant or agreement contained in any other
Transaction Document (other than the GE Purchase Agreement) on its part to be
performed or observed and any such failure shall remain unremedied for ten days
after written notice thereof shall have been given to the Seller by the Agent
(or, with respect to a failure to deliver the Monthly

 

14



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

Report pursuant to the Agreement, such failure shall remain unremedied for five
days, without a requirement for notice); or

 

(4) Clause (k) of Exhibit V to the Receivables Agreement is amended and restated
as follows:

 

There shall have occurred any change in the business, financial condition or
operations of either the Seller or SPX and its Subsidiaries taken as a whole,
since December 31, 2003, that materially adversely affects the collectibility of
the Receivables Pool or the ability of the Seller of the Collection Agent to
Collect Pool Receivables or otherwise perform its obligations under the
Agreement.

 

(i) The form of Release Request attached hereto as Exhibit 1 shall be added as
Annex J to the Receivables Agreement.

 

3. Conditions to Effectiveness. The effectiveness of this Amendment and the
initial purchase of a Receivable Interest under the Agreement is subject to the
conditions precedent that the Agent shall have received on or before the date of
such purchase the following, each in form and substance satisfactory to the
Agent:

 

(a) An executed copy of this Amendment.

 

(b) An executed copy of the GE Purchase Agreement referenced in clause (a) of
the definition of “GE Purchase Agreement” in Exhibit I hereto as in effect on
the date of this Amendment and a form of GE Purchase Agreement referenced in
clause (b) of the definition of “GE Purchase Agreement” in Exhibit I hereto.

 

(c) An executed copy of the Intercreditor Agreement.

 

(d) An executed copy of Amendment 1, dated as of September 29, 2004 to the
Purchase and Contribution Agreement by and among SPX, the Originators and the
Seller.

 

(e) A certificate of the Secretary or Assistant Secretary (or equivalent) of the
Seller certifying (i) copies of the resolutions of the Board of Managers of the
Seller approving this Amendment and the other applicable documents, (ii) copies
of all documents evidencing other

 

15



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

necessary corporate action and governmental approvals, if any, with respect to
this Amendment and the any other applicable documents, (iii) the operating
agreements or by-laws of the Seller and (iv) the names and true signatures of
the officers of the Seller authorized to sign this Amendment and the other
documents to be delivered by it hereunder.

 

(f) A favorable opinion of counsel for the Seller, substantially in the form as
the Agent may reasonably request, covering enforceability and corporate matters.

 

(g) One or more favorable opinions of counsel for the Seller, substantially in
the forms as the Agent may reasonably request, bringing down or reaffirming
opinions previously delivered covering true sale and, non-consolidation.

 

(h) A letter from the rating agencies rating the Issuer’s Commercial Paper Notes
to the effect that the ratings of such Commercial Paper Notes will not be
downgraded as a result of this Amendment.

 

(i) Such other approvals, opinions, documents or reports, including without
limitation all historical information relating to the Receivables sold by the
Originators to the Seller, as the Agent may reasonably request.

 

4. Consent by the Issuer and the Agent. The Issuer and the Agent agree to, and
hereby do, consent to the execution, delivery and performance of the GE Purchase
Agreement by the parties thereto and the consummation of each of the
transactions contemplated by the GE Purchase Agreement, notwithstanding any
provision of the Receivables Agreement or any other Transaction Document
(including, without limitation the Lock-Box Agreements) to the contrary.

 

5. Execution in Counterparts, Etc. This Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Amendment. The delivery of a signed signature page to this Amendment by telecopy
transmission shall constitute due execution and delivery of this Amendment for
all purposes.

 

6. Receivables Agreement in Full Force and Effect. Except as amended by this
Amendment, all of the provisions of the Receivables Agreement

 

16



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

and all of the provisions of all other documentation required to be delivered
with respect thereto shall remain in full force and effect from and after the
date hereof.

 

7. References to Receivables Agreement. From and after the date hereof, (a) all
references in the Receivables Agreement to “this Agreement,” “hereof,” “herein,”
or similar terms and (b) all references to the Receivables Agreement in each
agreement, instrument and other document executed or delivered in connection
with the Receivables Agreement, shall mean and refer to the Receivables
Agreement, as amended by this Amendment.

 

8. Further Assurances. The parties hereto agree to execute and deliver any and
all further agreements, certificates and other documents reasonably necessary to
implement the provisions of this Amendment.

 

9. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO), EXCEPT TO THE
EXTENT THAT THE PERFECTION OF THE INTERESTS OF THE INVESTORS AND THE BANKS IN
THE RECEIVABLES, AND IN THE OTHER ITEMS DESCRIBED IN SECTION 1.09 OF THE
RECEIVABLES AGREEMENT AS AMENDED HEREBY OR THE REMEDIES UNDER THE RECEIVABLES
AGREEMENT OR HEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

17



--------------------------------------------------------------------------------

[SPX Receivables LLC Amendment 1 - Receivables Agreement]

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER:   SPX RECEIVABLES, LLC     By:  

/s/    Christopher J. Kearney

--------------------------------------------------------------------------------

    Name:   Christopher J. Kearney     Title:   Vice President and Secretary
COLLECTION AGENT:   SPX CORPORATION     By:  

/s/    Christopher J. Kearney

--------------------------------------------------------------------------------

    Name:   Christopher J. Kearney     Title:   Vice President, Secretary and
General Counsel AGENT:   CALYON NEW YORK BRANCH     By:  

/s/    David Fink

--------------------------------------------------------------------------------

    Name:   David Fink     Title:   Managing Director     By:  

/s/    Tina Kourmpetis

--------------------------------------------------------------------------------

    Name:   Tina Kourmpetis     Title:   Managing Director ISSUER:   ATLANTIC
ASSET SECURITIZATION CORP.     By:   CALYON NEW YORK BRANCH,
as Attorney-in-Fact     By:  

/s/    David Fink

--------------------------------------------------------------------------------

    Name:   David Fink     Title:   Managing Director     By:  

/s/    Tina Kourmpetis

--------------------------------------------------------------------------------

    Name:   Tina Kourmpetis     Title:   Managing Director

 

18